UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                      No. 17-3792



                                  United States v. Bell


                                        ORDER


      At the direction of the Court, the opinion issued on January 7, 2020 will be revised
to remove an internal citation from page 24. No substantive change has been made to the
opinion.


For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: January 9, 2020

kr/cc: Bernadette A. McKeon, Esq.
       George H. Newman, Esq.
       Robert A. Zauzmer, Esq.
       Yvonne O. Osirim, Esq.